Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/090,474 (hereinafter also referred to as ‘474 or the instant application), filed November 5, 2020, which is a reissue application of U.S. Patent No. 10,127,955 (hereinafter also referred to as ‘955 or the original patent), issued November 13, 2018 on U.S. Non-Provisional Patent Application No. 15/607,360 (hereinafter also referred to as ‘360 or the parent application), entitled “MEMORY ACTIVATION METHOD AND APPARATUS, AND MEMORY CONTROLLER”, filed May 26, 2017.1  The original ‘955 patent is a continuation of PCT/CN2015/095886 filed 11/28/2015, now WO2016/082800, published June 2, 2016, which claims priority to Chinese Patent Application No. 2014 1 0707487, filed on November 28, 2014. 

3. With regard to litigation involving ‘955, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘955 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	4.  The ‘955 patent issued with claims 1-11 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on November 5, 2020 was entered and considered. This preliminary filing amended claims 1, 3-7 and 11 and added claims 12-20.  The amendment also amended the specification.
The most recent response of April 18, 2022 amended claims 1, 3-7 and 11 for the second time, and amended patent claims 2 and 9-10 and previously added claims 12, 14 and 16-19 for the first time.  Amendments to the drawings and specification were also filed.  A declaration and IDS were also submitted.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-20 are pending.
Claims 1-20 are examined.
Claims 1-20 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 3, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed November 5, 2020 does not comply with 37 CFR 1.173 (b)(2), i.e. Claims, (d), i.e. Changes shown by markings, and (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(11).
Claim 18 is not entirely underlined.
Whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See April 18, 2022 Response pages 14-16. Specifically, while providing a citation to the patent for amendments, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support the changes to the patent claims and the combinations now so claimed) has not been provided. Merely citing columns/lines/claims in the specification is insufficient to explain the changes to the claims.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or for added claims will be held non-compliant and a Notice of Non- Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued. 

Declaration
9. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
	The April 18, 2022 declaration merely sets forth:
Claim 1 of US. Patent No. 10,127,955 claims “combining, by the memory scheduler, the first memory access request and the second memory access request to generate a first activation instruction for activating the first sub-row and the second sub-row in the memory,” which is unclear and could therefore lead to an incorrect understanding of the claims.


The difference between the new claims and the original claims must be pointed out. Only the language wherein the error lies is set forth, i.e. not how claim 1 is different.  It is noted that the declaration no longer identifies this reissue is a broadening reissue. However, see the amendments of April 18, 2022, e.g., claim 3.


Rejections under 35 U.S.C. 251
10. Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Consent
11.  This application is still objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.
The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee2, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
Accordingly, a new submission establishing ownership interest which includes such a statement above, will be considered to be signed by an appropriate official of the assignee.  A separately filed paper referencing the previously filed submission establishing ownership interest and containing a proper empowerment statement would also be acceptable.

Objections
12. The drawings are objected to because:  The drawings must show every feature of the invention specified in the claims.  Therefore, the third sub-row and fourth sub-row as claimed in claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 Prior Art  Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claim 1-4 and 12-15 are rejected under 35 U.S.C. 102((a)(2) as anticipated by Chang et al (US Patent No. 9032162 (hereinafter also referred to as ‘162)).
See the entirety of ‘162.


Claim 1
A method comprising:
obtaining, by a request distribution module of a memory controller, a first memory access request requesting access to a first sub-row in a memory;

See ‘162 at, e.g., title, Fig. 3, elements 12 and 22, FIG. 5, element 102, REQ 4, ADR B, SIZE M and col. 3, lines 17-19, and 36-50, col. 4, line 28-33, paragraph bridging cols. 7-8, FIG. 2B, col. 10, lines 30-46, “sequential”, and col. 6, lines 22-24.
sending, by the request distribution module, the first memory access request to a memory scheduler of the memory controller;
receiving, by the memory scheduler, the first memory access request;

See ‘162 at, e.g., Fig. 2, elements 30, 32, FIG. 5, element 32, arrow from port 1 thereto, FIG. 6, elements 32, 20, and col. 3, lines 17-19 and 36-50, col. 4, line 28-33, col. 6, line 18-col. 7, line 15 and col. 9, last full paragraph.  
searching, by the memory scheduler, a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, and wherein the second memory access request requests access to a second sub-row in the memory and the first sub-row and the second sub-row are located in a same row in the memory;

See ‘162 at, e.g., Fig. 5, 102, REQ 3, ADR A, SIZE N, FIG. 3, elements 30 and 32, FIG. 6, element 20, “PRIOR REQUEST”, FIG. B, col. 3, lines 17-19 and 36-50, col. 4, line 28-33, col. 6, line 13-col. 7, line 15, esp. col. 6, lines 20-22, col. 7, line 56-col. 34, line 34,and col. 9, line 38-col. 10, line 46, esp. “sequential” .
generating, by the memory scheduler and according to both the first memory access request and the second memory access request, a first activation instruction for activating both the first sub-row and the second sub-row in the memory;

See ‘162 at, e.g., FIG. 2B, FIG. 5, 104, REQ. Y, col. 2, lines 1-7, col. 4, lines 39-52, paragraph bridging cols. 6-7, col. 7, last full paragraph, and col. 8, lines 20-34.
sending, by the memory scheduler, the first activation instruction to a command scheduler of the memory controller;
receiving, by the command scheduler, the first activation instruction; and
sending, by the command scheduler, the first activation instruction to the memory.

See ‘162 at, e.g., FIG. 3, elements 36 and 38, and col. 7, lines 29-39, col. 8, lines 48-52 

Claim 2
The method according to claim 1, wherein after searching, by the memory scheduler, the to-be-scheduled queue of the memory for the second memory access request, the method further comprises:
generating, by the memory scheduler, a sub-row selection vector; and
sending, by the memory controller, the sub-row selection vector to the memory,

See discussion of claim 1, esp. FIG. 5, element 104, REQ Y, ADR A, SIZE N+M.
wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 1, esp. FIG. 5, element 104, REQ Y, ADR A, SIZE N+M.
Claim 12
The method according to claim 1, wherein after searching, by the memory scheduler, the to-be-scheduled queue of the memory for the second memory access request, the method further comprises 
generating, by the memory scheduler, a sub-row selection vector.

See discussion of claim 2.
Claim 13
The method according to claim 12, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 2.
Claim 3
A memory controller comprising:
a request distribution module configured to:
obtain a first memory access request requesting access to a first sub-row in a memory; and
send the first memory access request

See discussion of claim 1, lines 1-5.
a memory scheduler configured to:
receive the first memory access request from the request distribution module;
search a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, and wherein the second memory access request requests access to a second sub-row in the memory and the first sub-row and the second sub-row are located in a same row in the memory;
generate, according to both the first memory access request and the second memory access request, a first activation instruction for activating both the first sub-row and the second sub-row in the memory; and
send the first activation instruction; and

See discussion of claim 1, lines 6-16.
a command scheduler configured to:
receive the first activation instruction from the memory scheduler; and
send the first activation instruction to the memory.

See discussion of claim 1, lines 17-18.
Claim 4  
The memory controller according to claim 3, wherein 
the memory scheduler is further configured to generate a sub-row selection vector, and wherein the memory controller is further configured to send the sub-row selection vector to the memory, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 2.

Claim 14
The memory controller according to claim 3, wherein the memory scheduler is further configured to generate a sub-row selection vector.

See discussion of claim 12. 
Claim 15
The memory controller according to claim 14, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 13.

14. Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent No. 9032162 (hereinafter also referred to as ‘162)) in view of Muralimanohar et al (US Patent Application No. 2014/0173170 (hereinafter also referred to as ‘170)).
Claim 5
A memory controller comprising:
a request distribution module configured to:
obtain a first memory access request requesting access to a first sub-row in a memory; and
send the first memory access request;
a memory scheduler configured to:
receive the first memory access request from the request distribution module;
generate a first activation instruction according to the first memory access request; and
send the first activation instruction;
search a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, wherein the second memory access request requests access to a second sub-row in the memory,
….generate a second activation instruction according to the second memory access request; and
send the second activation instruction; and 
a command scheduler configured to:
send the first activation instruction to the memory; and
send the second activation instruction to the memory,

See discussion of claim 1, esp. FIGS. 3 and 5-7, steps 204, 206 and 208 and steps 204, 206 and 210.  Therefore, ‘162 describes receiving access requests, placing them in the queue and sending the requests to memory separately if the requests are not identified for merging. As set forth therein, ‘162 discloses that identification of memory block access requests to merge depends on size and location, col. 10, first paragraph, e.g. start addresses that are integer multiples of eight and end at an address immediately before a next start address, and sequential address, see col. 10, second paragraph, of memory blocks requested by the requests, i.e. requests may not be allowed to merge if the data requested thereby crosses a boundary or are non-sequential. ‘162 also sets forth the specific example of start addresses that are integer multiples of 4, and merging one request starting at address 0 and being of a size of 2, i.e. addresses 0 and 1, and another request starting at address 2, and having a size of 2, i.e. addresses of 2 and 3 as the requests do not cross the boundary and are sequential.  Therefore, ‘162 obviously discloses/suggests requests for a first sub-row, i.e. a first starting address and size, and a second sub-row, i.e. a second starting address and size, which are not mergeable, e.g. non-sequential size and location, e.g. request with starting address at 0 having a size of two and request with a starting address beginning at an integer multiple of 4 and having a size of 2.    
Claim 5 further requires:
… wherein the first sub-row is located in a first subarray, and 
wherein the second sub-row is located in a second subarray;…
wherein both the first subarray and the second subarray comprise at least one row, any row in the at least one row comprises at least one sub-row, any sub-row in the at least one sub-row comprises at least one storage unit, and any storage unit corresponds to one row number identifier and one column number identifier, and
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row.

‘162 describes the starting address and size corresponding to a block of system memory/memory banks requested by the memory access request.  As discussed/evidenced by ‘170, memory systems include banks of individual memory cells arranged in rows and columns and each cell has a row and column address corresponding to its location.  Therefore, ‘162 obviously discloses/suggests a first subrow/subarray with a starting address 0 which corresponds to a memory cell having a row and column address and a size of two, the first subarray has a size of 4,  a second subrow/subarray with a starting address beginning at an integer of 4 which corresponds to a memory cell having a row and column address and a size of two, the second subarray has a size of 4, i.e. both the first subarray and the second subarray comprise at least one row of 4, the row in the at least one row comprises the least one sub-row, the sub-row in the at least one sub-row comprises at least one storage unit/memory cell, and any storage unit corresponds to one row number identifier and one column number identifier, i.e. the row and column address of the memory cell.  The column number identifier/address corresponding to any storage unit comprised in the second sub-row is different from a column number identifier/address corresponding to any storage unit comprised in the first sub-row, e.g. by an integer multiple. 

Claim 6 
The memory controller according to claim 5, 
wherein the request distribution module is further configured to obtain a third memory access request requesting access to a third sub-row in the memory, wherein the third sub-row and the first sub-row are located in a same row, 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row and 
send the third memory access request to the memory scheduler, and 
wherein the memory scheduler is further configured to:
receive the third memory access request from the request distribution module; and
further generate the first activation instruction based on the third memory access request.

See the discussion of claims 1 and 5, e.g. FIG. 7, steps, 204, 206 and 208, i.e. third access request for portion of memory starting at address 2 having a size of 2.

Claim 7
The memory controller according to claim 6, 
wherein the request distribution module is further configured to:
obtain a fourth memory access request requesting access to a fourth sub-row in the memory, 
wherein the fourth sub-row and the second sub-row are located in a same row, and
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row; and
send the fourth memory access request to the memory scheduler, and
wherein the memory scheduler is further configured to:
receive the fourth memory access request from the request distribution module; and further generate the second activation instruction based on the fourth memory access request.

See the discussion of claims 1 and 5, e.g. FIG. 7, steps, 204, 206 and 208, i.e. fourth access request with a starting address beginning at address 2 after the integer multiple of 4 and having a size of 2.

Claim 8
The memory controller according to claim 7, wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.
See discussion of claims 1 and 5-7.
Claim 16
The memory controller according to claim 5, 
wherein the request distribution module is further configured to:
obtain a third memory access request requesting access to a third sub-row in the memory,
wherein the third sub-row and the first sub-row are located in a same row, and 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row; and
send the third memory access request to the memory scheduler.

See claim 6.
Claim 17
The memory controller according to claim 16, 
wherein the request distribution module is further configured to obtain a fourth memory access request requesting access to a fourth sub-row in the memory, and 
wherein the fourth sub-row and the second sub-row are located in a same row.

See discussion of claim 7.
Claim 18
The memory controller according to claim 17, 
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and 
wherein the request distribution module is further configured to send the fourth memory access request to the memory scheduler.

See discussion of claim 7.
15.  Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent No. 6185132( hereinafter also referred to as ‘132)) ian view of Jung et al (US Patent No. 6542426 (hereinafter also referred to as ‘426)).
See the entirety of ‘132.
Claim 9
A memory module comprising:
See Figure 2.
a first latch configured to receive a first activation instruction from a memory controller,
wherein the first activation instruction instructs activation of a first sub-row in a first subarray of a memory;

See ‘132 at, e.g., FIG. 2, 100, GWL<0>, 300-4, SWL3<0>, at least one memory cell thereof, FIG. 3, GWL<0>, SWL3 <0>, col. 4, lines 4-59, and col. 4, line 65-col. 5, line 50.

a first sub-row selection decoder configured to activate the first sub-row located in the memory according to the first activation instruction;

See ‘132 at, e.g., FIG. 2, 310-4, SWL3<0>, at least one memory cell thereof, 400, SCAS<3>, FIG. 3, SCAS<3>, col. 4, lines 4-59, and col. 4, line 65-col. 5, line 66.
a second latch configured to receive a second activation instruction from the memory controller, wherein the second activation instruction instructs activation of a second sub-row in a second subarray of the memory; and
a second sub-row selection decoder configured to activate the second sub-row located in the memory according to the second activation instruction,

See prior discussion and, e.g. FIG. 2, 100, GWL<1>, 300-1, SWL0<1>, at least one memory cell thereof, 310-1, SWL0<1>, 400, SCAS<0>.
wherein both the first subarray and the second subarray comprise at least one row, any row in the at least one row comprises at least one sub-row, any sub-row in the at least one sub-row comprises at least one storage unit, and any storage unit corresponds to one row number identifier and one column number identifier,
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and

See ‘132 at, e.g., FIG. 2, 300-1, 300-4, the memory cells thereof and col. 4, lines 29-33.  
wherein both the first latch and the second latch are connected to a global cache configured to perform data caching.

While ‘132 teaches first and second latches, it does not teach a global cache as claimed.  ‘132 does describe a DRAM with data busses DB and sense amplifiers, see Figure 2, DB and SA, as well as transmitting data for input to a position near the cell (core area) and applying sensed data to the data bus for outputting.  Further, ‘426 at FIG. 1 and col.1, lines 15-37 describes the general construction of a DRAM similar to that of ‘132 but including buffers 15 and 16 connected to row and column decoders and sense amplifiers for receiving data and outputting data.  Therefore, to also construct the ‘132 DRAM with a global latch as taught by ‘432 in would be obvious to one of ordinary skill in the art for the predictable result of receiving data for input at a position near the core area and outputting data from the sense amplifiers in as desired by ‘132.   In so doing both the first latch and the second latch are connected to a global cache configured to perform data caching as claimed.  

Claim 10
The memory module according to claim 9, 
wherein the first activation instruction further instructs activation of a third sub-row in the memory, 
wherein the third sub-row and the first sub-row are located in a same row, and 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claim 9 and ‘132 at, e.g., FIG. 2, 100, GWL<0>, 300-4, SWL3<0>, at least another memory cell thereof, or 300-2, SWL1<0> or 300-3, SWL2<0>.  Compare 320-1 to 320-2-320-4.
Claim 11
The memory module according to claim 10, 
wherein the second activation instruction further instructs activation of a fourth sub-row in the memory,
wherein the fourth sub-row and the second sub-row are located in a same row,
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and
 wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claims 9-10 and ‘132 at, e.g., FIG. 2, 100, GWL<1>, 300-1, SWL0<1>, at least another memory cell thereof, or 300-3, SWL1<1>, 300-2, SWL2<1>.  Compare 320-1, 320-2, 320-3, and 320-4.
Claim 19
 The memory module according to claim 9, 
wherein the first activation instruction further instructs activation of a third sub-row in the memory, and 
wherein the third sub-row and the first sub-row are located in a same row.

See discussion of claim 10.
Claim 20
The memory module according to claim 19, 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claim 10.
    Response to Arguments
	16.  Applicant’s April 18, 202 remarks have been considered in their entirety.  Specifically:
	The remarks on page 14, e.g. status, interview, have been noted.
The remarks on page 17 with regard to the ADS are noted but are not persuasive.  See paragraph 7 above, especially the underlined portion.
The remarks on page 17 with respect to the amendment have been noted but are not persuasive.  See paragraphs 8 and 13 above. 
The remarks on pages 17-18 regarding the declaration have been noted.  See paragraphs 9-10 above. It is also noted the response did not address the previously raised Consent issues of  paragraph 11.
The remarks on pages 19-20 addressing the drawing objections have been noted.  The amended drawings filed April 18, 2022 have been approved.  The arguments addressing the remaining issue are not persuasive because the claims recite more than just sub-rows, i.e. activation instruction of third sub-row, sub-rows in same row.
The remarks on pages 14-16 and pages 19-20 regarding support and definiteness have been noted.  The issue has not been maintained.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,127,955 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  
        2 The consent filed 11/05/2020 identified the person as signed as only as “Supervisor of Process and Operations Dept.”